Title: From Thomas Jefferson to Robert Smith, 16 October 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Washington Oct. 16. 1802.
          
          We have this morning recieved authentic information from mr Simpson that a state of peace is happily restored between us & the emperor of Marocco. information habitually recieved shews there has never been any danger of rupture between us & Tunis or Algiers. in this state of things, and considering the approach of winter, it becomes necessary we should have a general consultation of the heads of departments on the plan we are to pursue in the Mediterranean: and considering the advance of the season & the circumstance that the New York & John Adams are still at Norfolk, even 24. hours of delay becomes important, because if it is necessary for them to go they may carry our orders. under these circumstances I must ask your immediate attendance here for the purpose of consultation.  some other matters also, interesting to the Navy department require immediate attention; particularly the procuring regular estimates &c. on the subject of our dry dock. I pray you to accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        